Citation Nr: 1543816	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1997 until September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that he has rheumatoid arthritis and that it was diagnosed during active duty service.  

While the record does not demonstrate any diagnosis of rheumatoid arthritis, it appears that the Veteran may be receiving Social Security Administration (SSA) disability insurance benefits.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the VA's duty to assist specifically included requesting information from other Federal departments.  Moreover, the Court has held that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained." Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records if it can be determined that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and upon remand the RO should request the Veteran's SSA records.  See Golz, 590 F.3d at 1321.

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from January 2015 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain all records related to a claim of the Veteran for disability benefits including any decision document.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2015 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for rheumatoid arthritis.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






